                                                 Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 1 of 33




                                      1   Vikram Subramanian (State Bar No. 261270)
                                          CHUGH, LLP
                                      2   1600 Duane Avenue
                                          Santa Clara, CA 95054
                                      3
                                          Tel: (408) 970-0100
                                      4   Fax: (408) 970-0200
                                          Email: vikram.subramanian@chugh.com
                                      5
                                          Attorneys for Plaintiff
                                      6   BIOGENEX LABORATORIES
                                      7

                                      8                                UNITED STATES DISTRICT COURT

                                      9                              NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11
                                                                                                CASE NO.:
                                     12   BIOGENEX LABORATORIES,
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13                                                         COMPLAINT
Chugh, LLP




                                                                  Plaintiff,
                                     14
                                           v.
                                                                                                JURY TRIAL DEMANDED
                                     15

                                     16    INTERSCIENCE DIAGNOSTIC LABS, and
                                           DOES 1 through 100, inclusive
                                     17

                                     18                          Defendants.

                                     19

                                     20

                                     21
                                                 Plaintiff, BIOGENEX LABORATORIES (hereinafter “Plaintiff” or “Biogenex”), alleges as
                                     22
                                          follows:
                                     23
                                                                                       INTRODUCTION
                                     24
                                                 1. This is an action for breach of contract, conversion, breach of the implied covenant of
                                     25
                                          good faith and fair dealing, negligent misrepresentation, open book account, unfair trade practices,
                                     26
                                          and conversion. Plaintiff is a California company, with its principal place of business located at
                                     27

                                     28
                                                                                          -1-

                                                                                      COMPLAINT
                                                  Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 2 of 33




                                      1   48810 Kato Road, Suites 100E & 200E, Fremont, California 94538, and is in the business of

                                      2   providing customer-centric molecular pathology solutions in the marketplace.

                                      3           2. Upon information and belief, Defendant INTERSCIENCE DIAGNOSTIC LABS

                                      4   (hereinafter “Interscience”) is a New York company, with its principal place of business located at

                                      5   1750 Richmond Avenue, Staten Island, New York 10314, and is in the business of providing

                                      6   anatomic pathology services.

                                      7           3.      Plaintiff is not informed of the true names and capacities of any of the defendants

                                      8   sued herein fictitiously as Does 1 through 100, inclusive (together with Interscience, the

                                      9   “Defendants”). As and when Plaintiff ascertains the true identities and capacities of any of the DOE

                                     10   defendants, Plaintiff will seek leave of this Court to amend the Complaint to allege the DOE

                                     11   Defendants’ true names and capacities.

                                     12           4. Plaintiff alleges, that, at all times mentioned herein, all of the acts were done by the
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13   Defendants, and that Plaintiff’s damages as herein alleged were proximately caused by Defendants’
Chugh, LLP




                                     14   conduct.

                                     15                                            JURISDICTION AND VENUE

                                     16           5.      This court has jurisdiction over this matter and over defendants pursuant to the

                                     17   System Rental and Reagent Supply Agreement (“Agreement”) entered into by both parties, more

                                     18   specifically under Section 6 of Appendix 3 of the Agreement. A true and correct copy of the

                                     19   Agreement is attached hereto as Exhibit “A”. As a result, this Court would have supplemental

                                     20   jurisdiction of all of Plaintiff’s state law claims lodged in this matter. In addition, Plaintiff’s

                                     21   claims in controversy are in excess of $75,000, and there is diversity of citizenship between the

                                     22   parties. See 28 U.S. Code §1332(a)(1).

                                     23                                    FACTS COMMON TO ALL COUNTS

                                     24           6. Defendant sought and availed of Plaintiff’s services and equipment by entering into the

                                     25   Agreement on or about February 21, 2019 - for a noncancellable term of 60 months until February

                                     26   20, 2024 - which outlines the right and duties of both parties. As per the Agreement, Defendant took
                                     27   possession of equipment belonging to Plaintiff (the “Equipment”), which includes: one (1) EZ

                                     28
                                                                                             -2-

                                                                                         COMPLAINT
                                                 Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 3 of 33




                                      1   Retriever System; and one (1) i6000 Diagnostic. As per the Agreement, said Equipment was leased

                                      2   out to Defendant for $6,000 per month.

                                      3          7.      In addition, Plaintiff would also invoice Defendant for the purchase of slides,

                                      4   pursuant to the Cost Per Slide analysis provided in the Agreement. However, Defendant has failed

                                      5   to remit payment to Plaintiff for multiple prior invoices in early 2020, leaving a current outstanding

                                      6   balance of $15,379.76. Attached hereto as Exhibit “B” are true and correct copies of said outstanding

                                      7   invoices (hereinafter the “Invoices”).

                                      8          8.      Per the Agreement, Plaintiff was to invoice Defendant monthly for use of the

                                      9   Equipment and purchase of slides, and Defendant agreed to pay Plaintiff within thirty (30) days of

                                     10   receipt of invoice.

                                     11          9. Plaintiff has consistently invoiced Defendant. However, not all the invoices were paid,

                                     12   on time or otherwise, as agreed to by the Defendant. On good-faith, however, Plaintiff continued
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13   rendering services for Defendant, despite not receiving payments on a regular basis.
Chugh, LLP




                                     14          10. As of September of 2020, Defendant still owes Plaintiff for the Invoice and Equipment.

                                     15   Notwithstanding repeated requests from Plaintiff, Defendant has not performed their payment

                                     16   obligations as set forth in the Agreement. In addition, Defendant is still liable for the 47 remaining

                                     17   monthly lease payments of $6,000.00 for the Equipment until February 20, 2024, or for a total of

                                     18   $282,000.00. Attached hereto as Exhibit “C” is the Equipment Invoice (“Equipment Invoice”).

                                     19          11.     The total value of said Equipment, is $61,599.20. Attached hereto as Exhibit “D” is

                                     20   the Equipment Value (“Equipment Value”).

                                     21          12.     In addition, on or about September 13, 2013, the parties had also entered into an

                                     22   agreement (“Second Agreement”) for a second i6000 Diagnostics (“Second i6000”). Attached

                                     23   hereto as Exhibit “E” is a true and correct copy of the Second Agreement.

                                     24          13.     The Second Agreement required 60 monthly lease payments of $2,750 and is “non-

                                     25   cancelable”. Id., p. 1. It also stipulated that any litigation would have jurisdiction in the Northern

                                     26   District of California as well. Id., p. 4. There now exists an outstanding $22,000 invoice for the
                                     27   Second Agreement, owed by Defendant. Attached hereto as Exhibit “F” is a true and correct copy

                                     28   of this Second Invoice.
                                                                                           -3-

                                                                                       COMPLAINT
                                                 Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 4 of 33




                                      1          14.     Defendant was fully aware of the payment obligations that were required of it by the

                                      2   Agreement and Second Agreement (collectively, the “Agreements”), but refused to honor the same.

                                      3          15.     The failure of Defendant to remit payment has resulted in a breach of the Agreements.

                                      4   This caused immense loss to Plaintiff, both financial and good will, in an amount to be proved at

                                      5   trial and added to the damages amount stated above.

                                      6          16. Plaintiff has no further obligation to perform under the Agreements, and has fulfilled all

                                      7   the conditions, except those, which were excused, waived, or whose performance was prohibited by

                                      8   or intentionally interfered with by the Defendant. Further, Defendant accepted Plaintiff’s services,

                                      9   Invoices, and Equipment, and did not dispute any of the foregoing.

                                     10          17.     Defendant is liable to pay interest on the unpaid Invoices up to the date the Invoices

                                     11   are finally paid in an amount to be proved at trial.

                                     12          18.     Defendant is liable to pay all attorneys’ fees and costs incurred in relation to
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13   Defendant’s breach of the Agreement as per Appendix 3, Section A of the Agreement, in an amount
Chugh, LLP




                                     14   to be determined at trial.

                                     15                                                    COUNT I

                                     16                                               Breach of Contract

                                     17          19. Plaintiff repeats and re-alleges Paragraphs 1 through 18, inclusive, and incorporates the

                                     18   same herein by reference as though set forth in full.

                                     19          20. As detailed above, Plaintiff entered into the Agreements with Defendant. Plaintiff

                                     20   regularly sent invoices for Defendant’s purchase of slides and for use of the Equipment, which were

                                     21   to be paid by Defendant within thirty (30) days of receipt of the invoice.

                                     22          21. The Agreements constitute binding and enforceable written agreements.

                                     23          22.     Defendant breached the Agreements by failing to make payments pursuant to the

                                     24   Invoices and for the Equipment, despite repeated demand by Plaintiff.

                                     25          23.     Plaintiff has complied and fulfilled all its obligations under the Agreements, except

                                     26   those which may have been excused or prevented from performance by Defendant.
                                     27          24.     As a proximate cause of Defendant’s breach of the Agreements, Plaintiff has been

                                     28   damaged in an amount to be proved at trial, but in no case less than: (1) $15,379.76 for the Invoices
                                                                                            -4-

                                                                                        COMPLAINT
                                                 Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 5 of 33




                                      1   for the slides; (2) $6,000 monthly lease payments for the Equipment until February 20, 2024, or a

                                      2   total of $282,000.00 for the Equipment Invoice; (3) $61,599.20, which is the current Equipment

                                      3   Value; and (4) $22,000 for the Second Agreement for the Second i6000.

                                      4                                                     COUNT II

                                      5                          Breach of Implied Covenant of Good Faith and Fair Dealing

                                      6          25. Plaintiff repeats and re-alleges Paragraphs 1 through 24, inclusive, and incorporates the

                                      7   same herein by reference as though set forth in full.

                                      8          26.     A covenant of good faith and fair dealing is implied on the part of all parties to any

                                      9   agreement requiring that neither party engages in conduct, which would deprive the other of the

                                     10   benefit of their bargain or cause any damages to one party due to such conduct on the part of the

                                     11   other party.

                                     12          27.     The implied covenant of good faith and fair dealing imposed on the Defendant a duty
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13   to do everything that the Agreement presupposed that they would do to accomplish the contractual
Chugh, LLP




                                     14   purposes. By omitting to take the necessary actions and abstaining from taking certain actions,

                                     15   Defendant breached the implied covenant of good faith and fair dealing. Defendant’s performance

                                     16   required under the Agreement was not done in good faith and honesty in the conduct and transaction

                                     17   concerned under the facts given above.

                                     18          28.     Defendant has breached the implied covenant of good faith and fair dealing by failing

                                     19   to comply with the terms of the Agreements by not paying Invoices on time for the slides, and for

                                     20   the Equipment. This has caused damage to Plaintiff in an amount to be proved at trial.

                                     21          29. Defendant is in receipt of the Invoices, but failed to pay for them, thereby committing

                                     22   breach of implied covenant of good faith and fair dealing.

                                     23          30.     Plaintiff has complied and fulfilled all its obligations and all conditions of the

                                     24   Agreements except those which are excused or prevented from performance by the Defendant.

                                     25          31.     As a proximate cause of Defendant’s breach of the implied covenant of good faith

                                     26   and fair dealing, Plaintiff has suffered damages in an amount to be proved at trial.
                                     27                                                 COUNT III

                                     28                                         Negligent Misrepresentation
                                                                                           -5-

                                                                                       COMPLAINT
                                                  Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 6 of 33




                                      1           32. Plaintiff repeats and realleges paragraphs 1 through 31 inclusive and incorporates

                                      2   the same herein as though set forth in full.

                                      3           33. A claim for negligent misrepresentation requires the Plaintiff to prove each of the

                                      4   following: (1) the misrepresentation of a past or existing material fact, (2) without reasonable ground

                                      5   for believing it to be true, (3) with intent to induce another’s reliance on the fact misrepresented, (4)

                                      6   justifiable reliance on the misrepresentation, and (5) resulting damage. California Public Employees’

                                      7   Retirement System v. Moody’s Investors Service, Inc., 226 Cal. App. 4th 643, 172 Cal. Rptr. 3d 238

                                      8   (1st Dist. 2014), review denied, (Sept. 10, 2014).

                                      9           34.     As in negligence, responsibility for negligent misrepresentation rests upon the

                                     10   existence of a legal duty, imposed by contract, statute or otherwise, owed by a Respondent to the

                                     11   injured person. Bock v. Hansen, 225 Cal. App. 4th 215, 170 Cal. Rptr. 3d 293 (1st Dist. 2014), review

                                     12   denied, (July 16, 2014).
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13           35. Herein, the Defendant made representations of material fact. The Defendant, by the
Chugh, LLP




                                     14   express words of the Agreements agreed to pay the Plaintiff for the Equipment, slides, and certain

                                     15   services of the latter, without any intention of performing it. Despite the explicit language of the

                                     16   Agreements, the Defendant has intentionally not made payments for the services rendered. The

                                     17   Defendant never intended to pay the Plaintiff for all the services rendered.

                                     18           36.     As a direct result of Defendant’s actions, Plaintiff has been damaged in an amount

                                     19   to be proven at trial.

                                     20                                                   COUNT IV

                                     21                                               Open Book Account

                                     22           37. Plaintiff repeats and realleges paragraphs 1 through 36 inclusive and incorporates the

                                     23   same herein as though set forth in full.

                                     24           38.     Since the inception of the Agreements, the Defendant accepted Plaintiff’s Invoices

                                     25   and the Equipment. No discrepancy notice was ever received from Defendant relating to the

                                     26   Agreements, Invoices, or Equipment.
                                     27           39. The Defendant made certain payments towards initial invoices sent by Plaintiff. As of

                                     28   today’s date, however, the remaining Invoices remain outstanding.
                                                                                             -6-

                                                                                         COMPLAINT
                                                 Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 7 of 33




                                      1          40. Plaintiff has maintained a detailed statement of transactions between itself and the

                                      2   Defendant that constitutes the principal record of their dealings in respect to the Agreements.

                                      3          41.     Defendant now stands indebted to Plaintiff, and Plaintiff has made numerous

                                      4   demands on the Defendant for payment, which is now due and owing to Plaintiff, on an open book

                                      5   account but Defendant has failed to pay, and refuses to pay.

                                      6          42.     As a direct result of Defendant’s actions, Plaintiff has been damaged in an amount to

                                      7   be proven at trial, but in no case less than: (1) $15,379.76 for the Invoices for the slides; (2) $6,000

                                      8   monthly lease payments for the Equipment until February 20, 2024, or a total of $282,000.00 for the

                                      9   Equipment Invoice; (3) $61,599.20, which is the current Equipment Value; and (4) $22,000 for the

                                     10   Second Agreement for the Second i6000.

                                     11                                                    COUNT V

                                     12                                     Violation of Unfair Trade Practices
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13          43. Plaintiff repeats and realleges paragraphs 1 through 42 inclusive and incorporates the
Chugh, LLP




                                     14   same herein as though set forth in full.

                                     15          44. The second “wrong” proscribed by § 17200 is “unfair” business practices. Because

                                     16   §17200’s definition of the five proscribed “wrongs” is set forth in the disjunctive, a business practice

                                     17   can be “unfair”—and violative of § 17200—even if it is not “deceptive” and even if it is “lawful.”

                                     18   Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co. (1999) 20 C4th 163, 180, 83

                                     19   CR2d 548, 560-561.

                                     20          45. The statutory language referring to ‘any unlawful, unfair or fraudulent’ practice makes

                                     21   clear that a practice may be deemed unfair even if not specifically proscribed by some other law.

                                     22   ‘Because Business & Professions Code § 17200 is written in the disjunctive, it establishes three

                                     23   varieties of unfair competition—acts or practices which are unlawful, or unfair, or fraudulent. In

                                     24   other words, a practice is prohibited as ‘unfair’ or ‘deceptive’ even if not ‘unlawful’ and vice versa.’”

                                     25   Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co., supra, 20 C4th at 180, 83

                                     26   CR2d at 560-561.
                                     27          46. By intentionally engaging in the non-payment of monies, the Defendant has not only

                                     28   defaulted on the Agreements but also engaged in unfair business practices.
                                                                                             -7-

                                                                                        COMPLAINT
                                                  Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 8 of 33




                                      1           47.     As a direct result of Defendant’s actions, Plaintiff has been damaged in an amount

                                      2   to be proven at trial.

                                      3                                                  COUNT VI

                                      4                                                  Conversion

                                      5           48. Plaintiff repeats and realleges paragraphs 1 through 47 inclusive and incorporates the

                                      6   same herein as though set forth in full.

                                      7           49.     As described earlier, as part of the Agreements, Plaintiff leased the certain Equipment

                                      8   and the Second i6000 to Defendant for a sum certain of $6,000 per month, and for $2,750 per month,

                                      9   each for a term of 5 years.

                                     10           50.     However, since April of 2020, Defendant has failed to remit payments to Plaintiff for

                                     11   the lease of the Equipment and Second i6000. Furthermore, the Defendant is still unlawfully in

                                     12   possession of the Equipment and Second i6000, and has not returned them to Plaintiff despite
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13   defaulting on making the lease payments required for the same.
Chugh, LLP




                                     14           51.     Defendant has not returned said Equipment and Plaintiff has thus been harmed as a

                                     15   result, at least in the amount of $65,598.40, which is the value of said Equipment. There is also an

                                     16   outstanding $22,000 invoice for the Second Agreement, owed by Defendant.

                                     17           52.    As a direct result of Defendant’s actions, Plaintiff has been damaged in an amount to

                                     18   be proven at trial, but in no case less than: (1) $15,379.76 for the Invoices for the slides; (2) $6,000

                                     19   monthly lease payments for the Equipment until February 20, 2024, or a total of $282,000.00 for

                                     20   the Equipment Invoice; (3) $61,599.20, which is the current Equipment Value; and (4) $22,000 for

                                     21   the Second Agreement for the Second i6000.

                                     22   .

                                     23                                              PRAYER FOR RELIEF

                                     24           WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

                                     25                                           On All Causes of Action:

                                     26           1.      For general and consequential damages in an amount to be proved during the course
                                     27                   of these proceedings;

                                     28
                                                                                            -8-

                                                                                        COMPLAINT
                                                 Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 9 of 33




                                      1          2.     For reasonable attorney’s fees and costs, including the costs of expert witnesses and

                                      2                 costs of collection.

                                      3          3.     For exemplary and punitive damages in an amount to be proved at trial;

                                      4          4.     For compensatory damages to be proved during the course of these proceedings;

                                      5          5.     For lost profits to be proved during the course of these proceedings;

                                      6          6.     For pre-judgment interest on the damages from the date of issue of each invoice;

                                      7          7.     For special damages in an amount to be proved at trial;

                                      8          8.     For such other relief as may deem just, fair, and proper.

                                      9

                                     10                                                               RESPECTFULLY SUBMITTED
                                     11                                                               Chugh, LLP
                                     12
             Santa Clara, CA 95054
              1600 Duane Avenue




                                     13   Dated: January 29, 2021
Chugh, LLP




                                     14                                                               By: _/s/______________________
                                                                                                             Vikram Subramanian
                                     15
                                                                                                             Attorney for Plaintiff
                                     16                                                                      Biogenex Laboratories

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                          -9-

                                                                                     COMPLAINT
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 10 of 33




EXHIBIT A
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 11 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 12 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 13 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 14 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 15 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 16 of 33




EXHIBIT B
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 17 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                                     INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                          1008696-US                    3/11/2020

Remit To:             ,

  Bill To:                                                               Ship To:

 INTERSCIENCE DIAGNOSTIC LABS                                        MS. SARAH MALIK
 4218 AMBOY RD                                                       4218 AMBOY ROAD
 STATEN ISLAND NY 10308 UNITED STATES OF                             STATEN ISLAND NY 10308 UNITED STATES OF
 AMERICA                                                             AMERICA




    Terms: NET 30                                                Due Date:    4/10/2020



     Quantity Item Number                    Rev   Description                                              Price          Extension


  Pack Slip #    Ship Date       PO Number         Order Date           Ship Via                                  FOB


         2.00 AM880-10M                       A     H.PYLORI                                         296.139500     EACH      592.28


  1008176-US      3/11/2020      02242020.          2/24/2020            FedEx Standard Overnight®




  All Prices Are Shown in US Dollar


                                                                                                     Subtotal:                592.28
                                                                                                     Tax:                      56.56
                                                                                                     Freight:                  45.00
  Thank You                                                                                          Total:                   693.84
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 18 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                                 INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                           1008830-US                 4/1/2020

Remit To:             ,

  Bill To:                                                                 Ship To:

 INTERSCIENCE DIAGNOSTIC LABS
 1750 RICHMOND AVE
 0
 STATEN ISLAND NY 10314 USA




    Terms: NET 30                                                  Due Date:    5/1/2020



     Quantity Item Number                      Rev   Description                                          Price         Extension


  Pack Slip #    Ship Date       PO Number            Order Date          Ship Via                              FOB


         1.00                                                                                    4,873.625000            4,873.63
                SALES SHORT FALL AS PER AGREEMENT




  All Prices Are Shown in US Dollar

  Short fall sale in Mar 2020. As per Agreemnt $6000 per Mont
                                                                                                  Subtotal:              4,873.63
  Sales in March $693.84
                                                                                                  Tax:                     432.54
  Short fall as per Agreemnt $5306.16
                                                                                                  Freight:                   0.00
  Thank You                                                                                       Total:                 5,306.17
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 19 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                                     INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                          1008480-US                    2/11/2020

Remit To:             ,

  Bill To:                                                               Ship To:

 INTERSCIENCE DIAGNOSTIC LABS                                        MS. SARAH MALIK
 4218 AMBOY RD                                                       4218 AMBOY ROAD
 STATEN ISLAND NY 10308 UNITED STATES OF                             STATEN ISLAND NY 10308 UNITED STATES OF
 AMERICA                                                             AMERICA




    Terms: NET 30                                                Due Date:    3/12/2020



     Quantity Item Number                    Rev   Description                                              Price          Extension


  Pack Slip #    Ship Date       PO Number         Order Date           Ship Via                                  FOB


         3.00 AN846-10M                       A     ANTI-CD3                                         247.138000     EACH      741.41


  1007969-US      2/11/2020      02102020           2/10/2020            FedEx Standard Overnight®

         1.00 AM880-10M                       A     H.PYLORI                                         296.139500     EACH      296.14


  1007969-US      2/11/2020      02102020           2/10/2020            FedEx Standard Overnight®

        20.00 HK522-XAK                       A     EZ-AR2?                                          105.493088     EACH    2,109.86


  1007969-US      2/11/2020      02102020           2/10/2020            FedEx Standard Overnight®

         1.00                                                                                         15.000000                15.00
                HANDLING




  All Prices Are Shown in US Dollar


                                                                                                     Subtotal:              3,162.41
                                                                                                     Tax:                     303.75
                                                                                                     Freight:                 260.00
  Thank You                                                                                          Total:                 3,726.16
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 20 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                                     INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                          1008562-US                    2/24/2020

Remit To:             ,

  Bill To:                                                               Ship To:

 INTERSCIENCE DIAGNOSTIC LABS                                        MS. SARAH MALIK
 4218 AMBOY RD                                                       4218 AMBOY ROAD
 STATEN ISLAND NY 10308 UNITED STATES OF                             STATEN ISLAND NY 10308 UNITED STATES OF
 AMERICA                                                             AMERICA




    Terms: NET 30                                                Due Date:    3/25/2020



     Quantity Item Number                    Rev   Description                                              Price          Extension


  Pack Slip #    Ship Date       PO Number         Order Date           Ship Via                                  FOB


         5.00 AN846-10M                       A     ANTI-CD3                                         247.138000     EACH    1,235.69


  1008044-US      2/24/2020      02242020.          2/24/2020            FedEx Standard Overnight®

         1.00 AM880-10M                       A     H.PYLORI                                         296.139500     EACH      296.14


  1008044-US      2/24/2020      02242020.          2/24/2020            FedEx Standard Overnight®

         3.00 QD430-XAKE                      G     NON-BIOTIN RTU HRP/ DAB                          837.286500     EACH    2,511.86


  1008044-US      2/24/2020      02242020.          2/24/2020            FedEx Standard Overnight®

        20.00 HK583-5K                        B     SUPER SENSITIVE WASH BUFFER                       50.451944     EACH    1,009.04


  1008044-US      2/24/2020      02242020.          2/24/2020            FedEx Standard Overnight®

         1.00                                                                                         25.000000                25.00
                HANDLING




  All Prices Are Shown in US Dollar


                                                                                                     Subtotal:              5,077.73
                                                                                                     Tax:                     460.86
                                                                                                     Freight:                 115.00
  Thank You                                                                                          Total:                 5,653.59
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 21 of 33




EXHIBIT C
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 22 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                                INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                          1009811-US                 8/31/2020

Remit To:             ,

  Bill To:                                                               Ship To:

 INTERSCIENCE DIAGNOSTIC LABS
 1750 RICHMOND AVE
 0
 STATEN ISLAND NY 10314 USA




    Terms: NET 30                                                Due Date:    9/30/2020



     Quantity Item Number                    Rev   Description                                           Price          Extension


  Pack Slip #    Ship Date       PO Number         Order Date           Ship Via                               FOB


        47.00                                                                                   6,000.000000           282,000.00
                MONTHLY SHORTFALL




  All Prices Are Shown in US Dollar
  MONTHLY SHORT FALL PURCHASE APR'20 TO FEB'24 @6000pm
                                                                                                 Subtotal:             282,000.00
                                                                                                 Tax:                        0.00
                                                                                                 Freight:                    0.00
  Thank You                                                                                      Total:                282,000.00
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 23 of 33




EXHIBIT D
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 24 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                                         INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                                   1009834-US                  8/31/2020

Remit To:             ,

  Bill To:                                                                        Ship To:

 INTERSCIENCE DIAGNOSTIC LABS
 1750 RICHMOND AVE
 0
 STATEN ISLAND NY 10314 USA




    Terms: NET 30                                                         Due Date:    9/30/2020



     Quantity Item Number                             Rev   Description                                            Price          Extension


  Pack Slip #    Ship Date       PO Number                  Order Date           Ship Via                                FOB


         1.00                                                                                             5,599.200000             5,599.20
                MW014-MO EZ Retriever™ System, 110v


         1.00
                AS6030 i6000™ Diagnostic                                                                 56,000.000000            56,000.00




  All Prices Are Shown in US Dollar


                                                                                                          Subtotal:               61,599.20
                                                                                                          Tax:                         0.00
                                                                                                          Freight:                     0.00
  Thank You                                                                                               Total:                  61,599.20
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 25 of 33




EXHIBIT E
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 26 of 33




                                  ITS002




                                                                 AS61055
                                                                 MW014-MO1082
BLS500 i500 Label Printer Qty 1 serial # BLS 560-1009
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 27 of 33




                                             ITS002
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 28 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 29 of 33
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 30 of 33
            Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 31 of 33


           EA0021 AND ITS002 - COST PER SLIDE - CUSTOMER PRICE
 Catalog
 number                       Description                   Customer Price

 HK086-9K        ANTIGEN RETRIEVAL CITRA 500ML (10X)        $      232.96

QD430-XAK           MEGA NONBIOTIN DETECTION KIT            $     1,127.67
XT026-V24                  Reagent Vial 20ML                $        50.75
HK111-50K               PEROXIDE BLOCK, 50 ML               $       184.18
 HK085-5K                    POWER BLOCK                    $       122.30
 HK100-9K                HEMATOXYLIN 250ML                  $        85.90
XT104-05X          I6000 PIPETTE TIPS, 5BXS (960TIPS)       $       129.58
 HK583-5K         SUPER SENSITIVE WASH BUFFER (20X)         $        52.42

AM418-10M                   Anti - p63 ( 10 ml)             $      356.93
AM322-10M                    Anti-CD3 ( 10 ml)              $      640.64
AM410-10M                    Anti Ki67 ( 10 ml)             $      634.82
AM236-10M                   Anti -CD34 ( 10 ml)             $      609.02
AM195-10M                   Anti - p53 ( 10 ml)             $      580.74
AM423-10M                  Anti - CD117 ( 10 ml)            $      560.77
AN528-10M               Anti Cytokeratin 7 ( 10 ml)         $      522.50
AM451-10M                   Anti-CD10 ( 10 ml)              $      495.04
AM337-10M                 Factor X111A ( 10 ml)             $      480.06
AM361-10M                 Anti Melan - A ( 10 ml)           $      474.24
AN588-10M            Anti - cytokeratin 5& 6 ( 10 ml)       $      457.60
AN449-10M                  Anti - p504 S ( 10 ml)           $      282.88
AM058-10M                    Anti S100 ( 10 ml)             $      413.50
AM001-10M         Melanoma ( clone HMB 45 ) ( 10 ml )       $      413.50
AM238-10M                   Anti -CD20 ( 10 ml)             $      405.18
 AR442-10R           Anti Helicobacter Pylori ( 10 ml)      $      238.68
AM074-10M                Anti - Vimentin ( 10 ml)           $      362.75
AM072-10M                  Anti-Desmin ( 10 ml)             $      355.26
AN557-10M              Anti cytokeratin 20 ( 10 ml)         $      346.94
AM071-10M       Anti Cytokeratin cocktail AE1/AE3 (10 ml)   $      345.28
AM291-10M          Anti - Cytokeratin 34B E12 ( 10 ml)      $      201.76
AM540-10M                   Anti - p16 ( 10 ml)             $      176.80
AM318-5M                     Anti C-Myc (6 ml)              $      250.00
Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 32 of 33




 EXHIBIT F
                      Case 4:21-cv-00854-KAW Document 1 Filed 02/03/21 Page 33 of 33
BioGenex
48810 Kato Road
Suite 100E & 200E
                                                                                             INVOICE
Fremont CA 94538
+1 (800) 421 4149 Fax: +1 (510) 824 1490
                                                                                       1009887-US                  9/30/2018

 Remit To:            ,

  Bill To:                                                               Ship To:

 INTERSCIENCE DIAGNOSTIC LABS
 1750 RICHMOND AVE
 0
 STATEN ISLAND NY 10314 USA




    Terms: NET 30                                                Due Date:    10/30/2018



     Quantity Item Number                    Rev   Description                                         Price          Extension


  Pack Slip #    Ship Date       PO Number         Order Date           Ship Via                             FOB


         1.00                                                                                22,000.000000            22,000.00
                AS6030 I6000 DIAGNOSTICS


PURCHASE OPTION-At the End Date of this Agreement, Customer may purchase title to the System by paying to BioGenex
the System's Fair Market Value.




  All Prices Are Shown in US Dollar
  I6000 - SERIAL NUMBER AS61055
                                                                                              Subtotal:               22,000.00
 CONTRACT ID-IDL-9-13-13-001 DT13-SEPT-2013
                                                                                              Tax:                         0.00
                                                                                              Freight:                     0.00
  Thank You                                                                                   Total:                  22,000.00
